Name: Commission Regulation (EEC) No 870/93 of 14 April 1993 amending Council Regulation (EEC) No 2328/91 by adjusting certain amounts fixed in ecu following the alteration of the conversion rates to be applied for the purposes of the common agricultural policy
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production;  regions of EU Member States;  farming systems
 Date Published: nan

 15. 4. 93No L 91 / 10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 870/93 of 14 April 1993 amending Council Regulation (EEC) No 2328/91 by adjusting certain amounts fixed in ecu following the alteration of the conversion rates to be applied for the purposes of the common agricultural policy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 13 ( 1 ), Whereas the measures taken pursuant to Article 13 ( 1 ) of Regulation (EEC) No 3813/92 shall be adopted by the Commission in accordance with the procedure laid down in Article 12 thereof ; whereas the procedure laid down in Article 29 of Commission Regulation (EEC) No 4253/88 (4) shall apply accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 3813/92, the agricultural conversion rate applicable to measures in respect of which Community financing comes solely from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) shall be equal, as from 1 January 1993, to the rate appli ­ cable for the entry into the accounts of expenditure to the general budget of the European Communities ; whereas this leads to a lowering of the conversion rate previously applicable ; Whereas, following the lowering of the conversion rate, certain Member States requested an increase in the amounts laid down by Council Regulation (EEC) No 2328/91 of 15 July 1991 on improving the efficiency of agricultural structures (2), as amended by Regulation (EEC) No 2080/92 (3) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts specified in Regulation (EEC) No 2328/91 and listed in the Annex to this Regulation are hereby amended as indicated therein. 2. The sum of ECU 25 000 in respect of the system of aid for investments in agricultural holdings, Title IV of Regulation (EEC) No 2328/91 , and applicable to the Canary Islands pursuant to Article 27 ( 1 ) (a) and (b) of Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (5) is increased to ECU 27 323. Whereas the increase in certain amounts fixed in ecus under Regulation (EEC) No 2328/91 prevents the lowering of the conversion rate from causing a reduction in national currency of the amounts concerned ; whereas such an increase constitutes a necessary measure pursuant to Article 13 ( 1 ) of Regulation (EEC) No 3813/92 in order to facilitate the initial application of the Regulation ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 218 , 6. 8 . 1991 , p. 1 . 3) OJ No L 215, 30. 7. 1992, p. 96. (4) OJ No L 374, 31 . 12 . 1988 , p. 1 . O OJ No L 173, 27. 6 . 1992, p. 13 . 15. 4. 93 Official Journal of the European Communities No L 91 / 11 ANNEX Amounts specified in Regulation (EEC) No 2328/91 Previous imports New amounts Article 7 (2) ECU 60 743 per MWU ECU 73 224 per MWU ECU 121 486 per holding ECU 146 448 per holding Article 8 ECU 60 743 per MWU ECU 73 224 per MWU ECU 121 486 per holding ECU 146 448 per holding Article 9 (4) ECU 364 458 per holding ECU 439 344 per holding Article 10 (2) (a) ECU 10 000 per person ECU 12 082 per person Article 10 (2) (b) ECU 10 000 per person ECU 12 082 per person Article 12 (2) ECU 60 743 per MWU ECU 73 224 per MWU ECU 121 486 per holding ECU 146 448 per holding Article 12 (3) ECU 25 252 per holding ECU 30 387 per holding Article 13 (1 ) ECU 1 050 per holding ECU 1 197 per holding Article 14 ECU 15 044 per group ECU 18 123 per group Article 15 (4) ECU 12 035 per person ECU 14 540 per person Article 16 (5) ECU 36 105 per member of staff ECU 39 459 per member of staff Article 16 (6) ECU 501,4 per holding ECU 606 per holding Article 19 (1 ) ECU 102 per LU or per ha ECU . 123 per LU or per ha ECU 121,5 per LU or per ha ECU 146,2 per LU or per ha Article 20 (3) ECU 100 293 per investment project ECU 120 688 per investment project ECU 501,4 per hectare ECU 603 per hectare ECU 5 000 per irrigated hectare ECU 5 923 per irrigated hectare Article 28 (3) ECU 7 020 per person ECU 8 457 per person ECU 2 507 per person ECU 3 020 per person Article 38 (1 ) (f) ECU 140 000 per holding ECU 168 469 per holding ECU 280 000 per holding ECU 336 939 per holding